COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 EL PASO COMMUNITY COLLEGE                     §              No. 08-14-00179-CV
 DISTRICT,
                                               §                 Appeal from the
                      Appellant,
                                               §           County Court at Law No. 5
 v.
                                               §            of El Paso County, Texas
 KELLY DURAN,
                                               §                 (TC# 2011-656)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until October 28, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alejandro Acosta, III, the Appellee’s attorney,

prepare the Appellee’s brief and forward the same to this Court on or before October 28, 2014.

       IT IS SO ORDERED this 15th day of October, 2014.


                                                    PER CURIAM